DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/05/2021 has been entered.
Status of Action/Status of Claims
	Claims 1-20 are pending in this application. Claims 1, 4, 6, and 20 are amended.  Claims 10-16 are withdrawn.  Accordingly, Claims 1-9 and 17-20 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Withdrawal of Objections and Rejections and Response to Arguments
Applicant’s remarks, see p. 6, 2nd paragraph, filed 02/05/2021, with respect to the 112 rejection of Claim 18 have been fully considered and are persuasive.  By amending the claim language to indicate “hydrophobically modified silica” from “polyorganosiloxane compound”, the rejection has been overcome and is now withdrawn. 
Applicant's arguments, filed 02/05/2021, with respect to the 103 rejection have been fully considered but they are not persuasive. 

Applicant remarks that Marschner includes an oil-absorbent material in the composition to produce the dry feel, and that Marschner’s composition include several ingredients.  Thus, Applicant argues that one skilled in the art would not think to combine the teachings of Marschner with Cassin, because the products are incompatible and the combination would not work for the purpose of Marschner, or for the purpose of Cassin. Applicant acquiesces that Marschner mentions the potential use of a cellulose material, but argues that the simple fact that cosmetic ingredients exist and are used in different products would not lead one skilled in the art to combine them. Applicant further argues that Marschner limits silicone oils to no more than 55 weight percent of the composition, and Cassin requires at 80 weight percent silicone oils, and indicates that there is no reasonable expectations of success. 
	Firstly, the Examiner points out in the rejection below that in addition to the composition containing silica aerogel particles and 3 silicone oils, Cassin also relates a composition comprising i)hydrophobic silica aerogel particles ii) and at least one first linear silicone oil having a viscosity less than 10 mm2/s and of at least one second linear silicone oil having a viscosity greater than or equal to 10 mm2/s (Abstract, Claim 9). Per the teaching of Cassin of a cosmetic composition comprising silica aerogel particles and 
The Examiner reminds Applicant that Marschner is not the primary art, and Cassin’s teaching is modified with Marschner’s teaching to add cellulose. The additional components in Marschner is irrelevant because Marschner is being relied on for the cellulose to add to the teaching of Cassin.  Cassin is the primary prior art and the proposed modification cannot render the prior art unsatisfactory for its intended purpose. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) See MPEP 2143.01.  Clearly, addition of cellulose to dimethicone is a teaching a skilled artisan would recognize from Marschner, indicating that addition of cellulose to the silicone oil of Cassin will not materially affect the composition.  Cassin recognizes that adjuvants such as thickeners and gelling agents may be added and that a person skilled in the art will take care to select this or these optional additional compound(s), and/or the amount thereof, such that the mattifying/soft focus properties of the composition according to the invention are not, or are not substantially, adversely affected by the envisaged addition ([0099]-[0100]).  Therefore, Cassin would allow for the inclusion of cellulose because, as described in the rejection below, Lynch (US 2004/0156811 A1, Aug. 12, 2004, newly cited on PTO-892) teaches cosmetic compositions comprising an enhancing agent 
With regards to the incompatibility argument due to the amount of oil, Cassin never teaches that 80% silicone oil is required as an absolute, but rather states that: The linear silicone oils may represent from 80% to 99% by weight…of the total weight of the mixture (linear silicone oils and silica aerogels). Because Cassin allows for addition of other ingredients such as adjuvants, a skilled artisan would manipulate the amount of silicone oil of Cassin with the addition of particulate cellulose to arrive at the desired finish, i.e. matte or oily. 

Applicant argues that neither Cassin nor Marschner suggest or mention limiting the product to only 3 components, with Cassin requiring 3 different oils and an aerogel in the composition, and Marschner requires 4 different ingredients; Puls requires several ingredients. Applicant cites MPEP §2143.03, which requires "all the limitations of the claims must be considered and given weight" and MPEP § 2141.02 requires consideration of the "[claimed] invention and prior art as a whole." Because the cited references would not work when combined, Claim 1 and the claims that depend therefrom are not obvious. Because the cited references teach that additional components are required, and cited references either fail to describe a silicone oil viscosity of from about 5 to about 50 centistokes, or the references require silicone oils outside of that range, Applicant argues that Claims 6, 8, and 4, respectively, are not obvious.
	In response, the Examiner notes that Cassin’s cosmetic composition (Claim 9) requires only hydrophobic silica aerogel particles, a linear silicone oil having a viscosity .
	 
Applicant's arguments, filed 02/05/2021, with respect to the Double Patenting rejection have been fully considered but they are not persuasive. 
Applicant argues the double patenting rejection of Claims 1-9 and 17-20 over co-pending U.S. Patent Application 16/669,255 in view of Valverde. Applicant states that the cited references cannot be combined as suggested in the Final Office Action, because any resulting product would not function, and because the teachings of the cited references require concentrations that are outside the range of each other, as described above. Applicant argues that the absence of a cellulose requirement in the 16/669,255 application, and the absence of water in excess of 50% requirement in the Current Application, provide a patentable distinction. 
The Examiner notes that that double patenting rejection over co-pending U.S. Patent Application 16/669,255 in view of Valverde was previously withdrawn. The argument does not address the double patenting rejection over 16/669,255 in view of Cassin and Marschner. If Applicant meant for the argument to be directed to rejection over 16/669,255 in view of Cassin and Marschner, the argument is still not persuasive because, as described above, the Marschner is added to modify the primary reference, in this case 16/669,255, providing the cellulose requirement of the instant claim. With .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, and 20 states that the polyorganosiloxane “has a viscosity of from about 5 to 50 centistokes”. However, viscosity recitations in claims should be accompanied by temperature or as viscosity is known to change over temperature. See P. G. Wright 1977 Phys. Educ. 12 323. Thus, the metes and bounds of the claims are unclear, and the claims are rejected. 

Claim Interpretation
The recitation of “a polyorganosiloxane” in Claims 1 and 20 is interpreted as not excluding other polyorganosiloxanes that meet the claimed viscosity requirement. For example, the primary art Cassin teaches dimethicone 5 and 10 cst, wherein the dimethicone is a single polyorganosiloxane structure 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cassin G. and Fristot, S. (US 2013/0337026 A1, Dec. 19, 2013), hereinafter Cassin, in view of Marschner et al. (US 4,526,780, Jul. 2, 1985) and Lynch, M. (US 2004/0156811 A1, Aug. 12, 2004), hereinafter Lynch,  as evidenced by Octamethylcyclotetrasiloxane Data Sheet [online]. Toronto Research Chemicals, 12/15/2014 [retrieved on 2020-11-04]. Retrieved from the Internet: <URL: https://www.trc-canada.com/prod-img/MSDS/O237145MSDS.pdf>.
Applicant Claims
The instant application claims a cosmetic preparation for temporarily shaping keratinic fibers, comprising: a hydrophobically modified silica (HMS), a particulate cellulose, wherein the particulate cellulose is present in the cosmetic preparation in an amount of from about 30 to about 40 weight percent, based on a total weight of the cosmetic preparation, and a polyorganosiloxane (POS); wherein the HMS is a silylation product from silica and organosilicon comprising alkylsiloxane or silazane; HMS comprise a pyrogenic silica; the POS present at 40-70%, or 50-60%, and is linear, cyclic or elastomeric polydimethylsiloxane; wherein the viscosity of the polyorganosiloxane is from about 5-50 cSt; water content is above 0 to about 5%.
Applicant also claims cosmetic preparation consists of: the hydrophobically modified silica, the particulate cellulose, wherein the particulate cellulose is present in the cosmetic preparation in an amount of from about 30 to about 40 weight percent, based on a total weight of the cosmetic preparation, and the polyorganosiloxane; wherein the hydrophobically modified silica is present in the cosmetic preparation in an amount of about 7.4 weight percent, based on the total weight of the cosmetic preparation; the particular cellulose is present in the cosmetic preparation in an amount of about 33.3 weight percent, based on the total weight of the cosmetic preparation; and the polyorganosiloxane is present in the cosmetic preparation in an amount of about 59.3 weight percent, based on the total weight of the cosmetic preparation.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	Cassin is directed to the preparation of a cosmetic composition for keratin materials comprising: hydrophobic silica aerogel particles and linear silicone oils (Abstract, [0001]; Claim 1). Cassin exemplifies compositions containing 93% total of dimethicone compounds, and 7% hydrophobic silica aerogel particles, which read on the polyorganosiloxane and hydrophobically modified silica in Claims 1, 6, and 20, the claimed feature of linear POS in Claim 7, and the amount of HMS in Claim 8 (Examples 1-2). 
Cassin relates a cosmetic composition comprising a hydrophobic silica aerogel particles, at least one first linear silicone oil having a viscosity less than 10 mm/s and at least one second linear silicone oil having a viscosity greater than or equal to 10 mm/s (Abstract, Claim 9) reading on the feature “viscosity of from about 5 to about 50 centistokes” in Claims 4 and 20 and “from about 1 to 100 cSt” in Claim 19. Cassin teaches that the mixture of silica aerogel particles and linear silicone oils makes it possible to obtain compositions that are comfortable and soft on application, having mattifying and soft-focus properties (Abstract). Cassin also recognizes the use of cyclic volatile silicone oils such as cyclomethicones [0089].  Cassin teaches that the aerogels used in the invention are preferably silica silylate, and that the term "hydrophobic silica" means any silica whose surface is treated with silylating agents, including dimethylsiloxanes such as hexamethyldisiloxane or silazanes [0040]-[0041], therefore reading on Claims 2 and 3.  
Cassin teaches that adjuvants common in cosmetics may be added in the composition including thickeners and/or gelling agents, etc. and that the amounts are those conventionally used in the field under consideration. Cassin states that a person skilled in the art will take care to select this or these optional additional compound(s), and/or the amount thereof, such that the mattifying/soft focus properties of the composition according to the invention are not, or are not substantially, adversely affected by the envisaged addition ([0099]-[0100]).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Cassin is silent on the particulate cellulose.  However, these deficiencies are cured by Marschner.
	Marschner is directed to stable anhydrous paste or cream cosmetic composition having superior ultra-dry characteristics intended as antiperspirant or deodorant. This stable dry-feel essentially anhydrous cream composition comprise 10-50%, preferably 15-30% by weight of an oil absorbent powdered material such as microcrystalline cellulose, homogeneously dispersed in a nonpolar vehicle comprising about 25-55% by weight of a volatile silicone (Col. 3, last paragraph; Col. 1), reading on Claim 1 feature of particulate cellulose. 
If microcrystalline cellulose of Marschner is added to Cassin’s composition at about 30%, the dimethicone in Cassin will need to be reduced, as the amount of HMS is maintained at 7%.  This will bring down the dimethicone or the POS to 63%, which is within or near the claimed range of “about 40 to about 70 weight percent” or “about 50 to about 60 weight percent” in Claims 1, 5, 8, and 20. As taught by Marschner, addition of oil absorbent particulate materials such as microcrystalline cellulose, increases the density of the product, enhances its stability and provides a dry-feel upon application to the skin; the combination of the oil absorbent powder and the non-polar silicone vehicle gives a velvety smooth dry feel (Col, 3 last paragraph to Col. 4, 1st paragraph). The composition may be limited to the combination of POS and HMS and particulate cellulose, thereby meeting the requirement of Claim 20.
Marschner exemplifies the use of cyclomethicone (Example 1) with the same structure as one of the claimed cyclic polydimethylsiloxane structure as evidenced by the Octamethylcyclotetrasiloxane Data Sheet. Marschner also exemplifies the use of fumed silica, which reads on pyrogenic silica in Claim 17, as pyrogenic silica is interpreted to be the same as fumed silica. 
Marschner recites that slurries, pastes and creams are traditionally prepared as oil-in-water or water-in-oil emulsions, which often feels wet, oily or sticky on skin (Col. 1, lines 13-16). Marschner then  Claim 9. 
Lynch is also in the cosmetic field and teaches the cosmetic compositions comprising an enhancing agent comprising microcrystalline cellulose, which enhances properties such as mattifying, spreading, skin-feel, stability of formulation, etc. (Abstract). Lynch teaches that microcrystalline cellulose can be used as mattifying agent [0023]. Lynch exemplifies and compares face powder containing microcrystalline cellulose with a typical face powder formulation, and relates that the inventive example had better skin-feel, feeling softer and more velvety on the skin (Example 1). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Marschner and Lynch with that of Cassin, and add particulate cellulose such as microcrystalline cellulose to the cosmetic composition, decreasing the polyorganosiloxane to about 60%; the POS will be a linear silicone oil having a viscosity less than 10 cst and a linear silicone oil having a viscosity greater than or equal to 10 cst per the teaching of Cassin.  One would have been motivated to add the particulate cellulose with reasonable expectations of success because Marschner has taught that addition of oil absorbent particulate materials such as microcrystalline cellulose, enhances stability of the composition and that the combination of the oil absorbent powder and the non-polar silicone vehicle forms provides a velvety smooth dry feel (Col, 3 last paragraph to Col. 4, 1st paragraph), and Marschner has successfully added particulate powders to compositions comprising the POS is at about 40% and the powder is at 20-25%, obtaining stable compositions that spreads easily and impart non-greasy feel to the skin (Example 9 and 13). One skilled in the art would try any of the particulate powders, including microcrystalline cellulose, recited by . 

Claims 1-9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cassin G. and Fristot, S. (US 2013/0337026 A1, Dec. 19, 2013), hereinafter Cassin, in view of Marschner et al. (US 4,526,780, Jul. 2, 1985) and Lynch, M. (US 2004/0156811 A1, Aug. 12, 2004), hereinafter Lynch,  as evidenced by Octamethylcyclotetrasiloxane Data Sheet [online]. Toronto Research Chemicals, 12/15/2014 [retrieved on 2020-11-04]. Retrieved from the Internet: <URL: https://www.trc-canada.com/prod-img/MSDS/O237145MSDS.pdf> as applied to Claims 1-9, and 17, 19-20 above and in view of Puls et al. (2017/0135943 A1, May 18, 2017), hereinafter Puls.
Applicant Claims
The instant application claims a cosmetic preparation for temporarily shaping keratinic fibers, comprising: a hydrophobically modified silica (HMS), a particulate cellulose, wherein the particulate cellulose is present in the cosmetic preparation in an amount of from about 30 to about 40 weight percent, based on a total weight of the cosmetic preparation, and a polyorganosiloxane (POS); wherein the HMS is a silylation product from silica and organosilicon comprising alkylsiloxane or silazane; HMS comprise a pyrogenic silica; the POS present at 40-70%, or 50-60%, and is linear, cyclic or elastomeric 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Cassin, Marschner and Lynch have been set forth supra.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Cassin, Marschner and Lynch are silent on hexamethyldisilazane.
	Puls cures the deficiency of Cassin and Marschner by relating an invention of a silicon dioxide-containing cosmetic composition for hair setting or for the temporary reshaping of keratinic fibers, and teaching that the hydrophobic silicon dioxide powder is at least one pyrogenic silicon dioxide with a hydrophobically modified surface, preferably obtained by treatment of silicon dioxide with hexamethyldisilazane (Claims 1, 10, 11). Puls exemplifies compositions containing hexamethyldisilazane (Formula 1b-4b, Formula 6b-9b).  Puls teaches the amount of hydrophobized silicon dioxide to be in a total amount of 1 to 10% by weight, preferably 2 to 10% by weight, more preferably 3 to 9% by weight, even more preferably 4 to 8% by weight, as this concentrations of silicon dioxide contributes substantially to the surprising and excellent properties of permanent hold and an excellent restructurability for a period of up to one day ([0025], [0034]-[0035]). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Puls with that of Cassin, Marschner and Lynch, and use hexamethyldisilazane as HMS in the component with reasonable expectations of success. One would have been motivated to do so because Puls has exemplified hexamethyldisilazane-containing . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-9, and 17-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-6 and 11-20 of co-pending U.S. Patent Application No. 16/669,255 in view of Cassin G. and Fristot, S. (US 9,956,434 B2, May 1, 2018), hereinafter Cassin, in view of Marschner et al. (US4,526,780, Jul. 2, 1985), and Lynch, M. (US 2004/0156811 A1, Aug. 12, 2004), hereinafter Lynch, as evidenced by Octamethylcyclotetrasiloxane Data Sheet [online]. Toronto Research Chemicals, 12/15/2014 [retrieved on 2020-11-04]. Retrieved from the Internet: <URL: https://www.trc-canada.com/prod-img/MSDS/O237145MSDS.pdf>.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant application claims a cosmetic preparation for temporarily shaping keratinic fibers, comprising: a hydrophobically modified silica (HMS), a particulate cellulose, wherein the particulate cellulose is present in the cosmetic preparation in an amount of from about 30 to about 40 weight percent, based on a total weight of the cosmetic preparation, and a polyorganosiloxane (POS); wherein the HMS is a silylation product from silica and organosilicon comprising alkylsiloxane or silazane; HMS comprise a pyrogenic silica; the POS present at 40-70%, or 50-60%, and is linear, cyclic or elastomeric polydimethylsiloxane; POS comprise hexamethyldisilazane; wherein the viscosity of the polyorganosiloxane is from about 1 to 100 cSt; water content is above 0 to about 5%.
Applicant also claims cosmetic preparation consists of: the hydrophobically modified silica, the particulate cellulose, wherein the particulate cellulose is present in the cosmetic preparation in an 
The conflicting claims are drawn to a cosmetic agent for the treatment of keratinic fibers, in particular human hair, wherein the cosmetic agent constitutes a powder containing hydrophobically modified silicon dioxide and particles comprising a silicone elastomer; wherein the silicone elastomer is a crosslinked polyorganosiloxane selected from the group of a crosslinked polydimethylsiloxane, a crosslinked polydimethylsiloxane/methylvinylsiloxane, a crosslinked polydimethylsiloxane/ diphenylsiloxane, a crosslinked polydimethylsiloxane/phenylmethylsiloxane, a crosslinked polydimethylsiloxane/diphenylsiloxane/methylvinylsiloxane, a polydimethylsiloxane gum er and a crosslinked Dimethiconol; wherein the composite material comprises a crosslinked polyorganosiloxane on silicon dioxide; wherein composite material comprise Dimethicone/Vinyldimethicone crosspolymer on silicon dioxide; wherein composite material consist Dimethicone/Vinyldimethicone crosspolymer on silicon dioxide; wherein the hydrophobically modified silicon dioxide is a silylation product of a reaction of a precipitated silica and/or a fumed silica with an organosilicon compound; wherein the hydrophobically modified silicon dioxide is a silylation product of a reaction of a precipitated silica and/or a fumed silica with an alkylsiloxane, a silane, or a silazane, particularly, trimethylsilane or hexamethyldisilazane; wherein the cosmetic agent comprises: a) from about 70 to about 80 % by weight of water, b) from about 7 to about 20 % by weight of the hydrophobically modified silicon dioxide, and c) from about 7 to about 20 % by weight of the particles comprising the silicone elastomer, each based 
The instant and conflicting claims differ in that the instant claims recite a particulate cellulose and that the polyorganosilixane may be linear or cyclic or elastomeric, whereas the conflicting claim is only elastomeric. In addition, the instant claim has particulate cellulose present at about 30-40% with a polyorganosiloxane present at about 40-70%, at a viscosity of 1-100 cSt and water at above 0 to about 5%. 
supra. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of the prior arts with that of ‘255 and obtain the composition instantly claimed using the amounts and viscosity taught by Cassin and Marschner. One would be motivated to do so because ‘255 already has the silicone elastomer and the hydrophobically modified silicon dioxide in a composition for treating keratinic fibers.  Marschner teaches that addition of particulate cellulose increases stability and smooth dry feel; Lynch teaches that microcrystalline cellulose is an enhancing agent in cosmetic compositions, which enhances properties mattifying, spreading, skin-feel, physical stability of the formulation, etc.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the instant application and the co-pending Application 16/669,255 are obvious variants and are not patentability distinct.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The Examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616